


110 HR 2014 IH: Leasehold Improvement Depreciation Act

U.S. House of Representatives
2007-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2014
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2007
			Mr. Crowley (for
			 himself and Mr. Weller of Illinois)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the 15-year recovery period for the depreciation of certain leasehold
		  improvements and to modify the depreciation rules relating to such leasehold
		  improvements for purposes of computing earnings and profits.
	
	
		1.Short titleThis Act may be cited as the
			 Leasehold Improvement Depreciation Act
			 of 2007.
		2.Permanent extension
			 and modification of depreciation rules relating to certain leasehold
			 improvements
			(a)Permanent
			 extensionSection
			 168(e)(3)(E)(iv) of the Internal Revenue Code of 1986 (defining 15-year
			 property) is amended by striking placed in service before January 1,
			 2008.
			(b)Depreciation
			 rules for certain leasehold improvements for purposes of earnings and
			 profitsParagraph (3) of section 312(k) of such Code (relating to
			 exception for tangible property) is amended by adding at the end the following
			 new subparagraph:
				
					(C)Treatment of
				qualified leasehold improvement propertyIn the case of any
				qualified leasehold improvement property (within the meaning of section
				168(e)(6), the adjustment to earnings and profits for depreciation for any
				taxable year shall be determined under the alternative depreciation method
				(within the meaning of section 168(g)(2)), except that the recovery period
				shall be 15
				years.
					.
			(c)Conforming
			 amendmentSubparagraph (A) of section 312(k)(3) of such Code is
			 amended by striking subparagraph (B), and inserting
			 subparagraphs (B) and (C),.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
